70 F.3d 110
104 Ed. Law Rep. 1021
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Sarah BOYLE, Plaintiff, Appellant,v.BROWN UNIVERSITY, et al., Defendants, Appellees.
No. 95-1514.
United States Court of Appeals, First Circuit.
Nov. 8, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Francis J. Boyle, U.S. District Judge]
Joel D. Landry on brief for appellant.
Beverly E. Ledbetter with whom Christopher H. Little and Fran Robins Liben were on brief for appellees.
D.R.I.
AFFIRMED.
Before BOUDIN, Circuit Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
The court has reviewed the briefs and other pertinent materials in this case and affirms the judgment below substantially for the reasons stated in the report and recommendation of the Magistrate-Judge.


2
Affirmed.